The judgment of the court was pronounced by
Kino, J.
This is a possessory action instituted by the plaintiff to recover the possession of two slaves, of which he alleges he has been forcibly and frauduently dispossessed by the defendants. The defendants deny that the plaintiff' has everNhad sueh possession of the slaves in controversy, as authorizes him to maintain this action, They further aver that they are the owners of the slaves, under a sheriff’s sale. A judgment was rendered in favor of the plaintiff in the court below, from which the defendants have appealed.
It appears, from the evidence, that the slaves in question belonged to McKee, and were attached at the suit of E. T. Powell. Pierse, the plaintiff, and J. 1. Amonett, one of the defendants, became the sureties of the defendant in attachment in a bond to release the slaves, in consequence of which the following agreement was entered into:
“ In the case of E. T. Poivell v. G. B. McKee, Ninth District Court, Parish of Madison, Louisiana. In this case, the boys attached, Asbury and Sam, have sen left with Allen Pierse, and he has full control over them till the suit is ter*358minated, or some amicable arrangement made, and has authority to hire them, and do the best he can with them.
“23d January, 1846. .(Signed.) Agent for McKee,
■“ Attest “ W. S. Thompson.
“James I. Amonett. “Edley T. Powell.”
Under a judgment rendered in the State of Tennessee .against McKee, and made executory in this State, .the slaves were seized and sold, during the temporary absence of the plaintiff, Pierse, from .the State, .and purchased by the defendants.
To the plaintiff’s right of action, it is objected that he has not .claimed as owner, and was not in possession for twelve months previous to the institution of this suit; to which he answers that, he is entitled to the use of the. slaves, and was fraudulently .dispossessed.
The term “ use” which .occurs in the 47th article of the Code of Practice, is there employed in its technical-sense, to designate one of the titles in virtue of which the possessory action may be maintained. It is .clear that the agreement under which the plaintiff claims, invested him with no such title. He was the mere depositary of the slaves pending of the proceedings in attachment, possessed in the name of another, and was not .entitled to the possessory action. C. P. art. 48.
It is therefore ordered, that the judgment of the District Court be reversed, and that there be judgment for the defendants, the appellee paying the costs of this appeal.